Citation Nr: 1730638	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  07-30 420	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the neurologic component of the service-connected right wrist disability (right wrist neurological disability). 

2.  Entitlement to an extraschedular rating for the orthopedic component of the Veteran's right wrist disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1976 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and June 2009 rating decisions of Department of Veterans Affairs (VA) Regional Office (ROs).  Jurisdiction over the appeal currently resides with the RO in Cleveland, Ohio.   

In March 2014, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In April 2016, the Board adjudicated the Veteran's claim for a higher rating for a skin disorder and the claim for a higher schedular rating for the orthopedic component of the Veteran's right wrist disability as well as remanded the claims for a separate compensable rating for the neurologic component of a service-connected right wrist disability and the claim for an extraschedular rating for the orthopedic component of the Veteran's right wrist disability. 

In a subsequent April 2017 administrative decision, the Director, Compensation denied an extraschedular rating for the service-connected right wrist disability.  Thereafter, in a July 2016 rating decision the Appeals Management Center (AMC) granted the neurologic component of the service-connected right wrist disability a separate 20 percent rating effective from October 1, 2005.  

Moreover, and as explained in the earlier April 2016 Board decision, the Veteran has not asserted, and the record does not otherwise reflect, that his service-connected disabilities, either alone or in the aggregate, render him unemployable.  See, e.g., March 2014 hearing transcript, p. 2.  Therefore, the Board finds that the record does not raise a claim for a total rating based on individual unemployability (TDIU).

Accordingly, the Board finds that the only issues it retains jurisdiction over are the issues listed on the first page of this decision


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's right wrist neurological disability is productive of no more than mild incomplete paralysis of the radial nerve at all times during the pendency of the appeal.

2.  The preponderance of the evidence of record shows that the orthopedic component of the Veteran's right wrist disability is not manifested by exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the right wrist neurological disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.6, 4.7, 4.124a, Diagnostic Code 8514 (2016).

2.  The criteria for an extraschedular rating for the orthopedic component of the Veteran's right wrist disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his right wrist disability is worse than rated and its neurological component warrants a higher schedular evaluation and its orthopedic component warrants a higher extraschedular evaluation.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The July 2016 rating decision granted the neurologic component of the service-connected right wrist disability a separate 20 percent rating effective from October 1, 2005, under 38 C.F.R. § 4.124a, Diagnostic Codes 8514 (incomplete and complete paralysis of the radial nerve).

The Veteran is right hand dominant.  See, e.g., VA examination dated in February 2008.  Thus, under Diagnostic Code 8514 the Veteran is entitled to a 20 percent rating for mild incomplete paralysis of the radial nerve in his major upper extremity, a 30 percent rating for moderate incomplete paralysis of the radial nerve in his major upper extremity, and a 50 percent rating for severe incomplete paralysis of the radial nerve in his major upper extremity.  Furthermore, where there is complete paralysis of the radial nerve with a 70 percent rating is warranted for his major upper extremity. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

An extraschedular rating for the orthopedic component of the Veteran's right wrist disability, pertinent regulation provides that, in exceptional cases, where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director for Compensation and Pension Service for consideration of an "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  (Emphasis Added).

At the February 2008 VA examination the Veteran complained of right wrist weakness as well as pain/throbbing.  On examination, the Veteran's right wrist had reduced strength against resistance with palmar flexion.  Also, the Veteran could not approximate the dorsal aspect of both of his wrists of both hands as done in eliciting Phalen sign for carpal tunnel syndrome because of limited palmar flexion of his right hand.  There was mild discomfort with the Finkelstein test on the right side.

Similarly, at the June 2011 VA examination the Veteran complained of right wrist pain, locking, and swelling. He also reported that it caused him to miss approximately 10 to 12 days of work in the last year.  On examination of the right wrist, there was no pain to deep palpation and there was no inflammation.  Strength in the right wrist was 4/5.  It was opined that the Veteran could do activities of daily living but occasionally activities and work was limited because he has to do computer typing for long periods of time.

Likewise, at the October 2014 VA examination, the Veteran reported occasionally having a problem with sharp stabbing pain in his thumb which will result in a weakened grip which problem may last for an hour or more.  The Veteran also reported having a problem with loss of strength during an acute flare.  The Veteran also reported having a problem with a tingling sensation in his right thumb not associated with loss or inhibition of function.  On examination, the strength in the right wrist was reduced at 3/5 with flexion and 4/5 with extension.  However, there was no muscle atrophy.  Moreover, he was intact to vibratory, positional, and monofilament testing. It was opined that the Veteran would have difficulty performing any occupation that required any repetitive use of the right wrist.

Lastly, at the July 2016 VA examination the Veteran reported that the sides of his right thumb and the tendon area of the radial side of right wrist always feel tingling and painful and these symptoms never completely resolve.  As to his employment, the Veteran reported that he works in an administrative job and he is able to type, write, and use the computer mouse normally with his right hand.  He also reported that he does not wear any prosthetic equipment or use any prosthetic devices.  On examination, it was opined that the Veteran's right upper extremity had moderate intermittent pain and mild paresthesia and/or dysesthesias as well as mild numbness.  Right wrist muscle strength was reduced at 4/5 with extension but normal at 5/5 with flexion; right hand grip strength was normal at 5/5; and right hand pinch strength was reduced at 4/5.  There was no muscle atrophy.  Deep tendon reflexes were normal at 2+.  Sensation testing for light touch was normal.  In this regard, while the Veteran complained of patchy areas of subjective tingling/pain along the thumb, objective sensory testing was intact and there was no sensory loss following a dermatomal pattern.  Likewise, the Veteran had a normal vibration, proprioception, light touch, and sharp/dull examination.  However, the Veteran had thumb and wrist pain and some giveaway weakness due to pain, with thumb extension and flexion as well as thumb adduction over the palm.  It was opined that his peripheral nerve condition did not impact his ability to work.  Lastly, the examiner reported that while the Veteran experiences subjective tingling and pain localized to the incisional area of the radial wrist and thumb, there was no evidence of a peripheral mono-neuropathy, radiculopathy, or polyneuropathy.  "The entire neurologic exam [was] unremarkable." 

The Veteran's medical records also reflect complaints and treatment for problems caused by his right wrist neurological disability.  However, the Board finds that nothing in these treatment records show impairment worse than what was reported at the above VA examinations.  

a.  The Right Wrist Neurological Disability

The record shows that the Veteran's wrist strength was decreased at 3/5 or 4/5 on extension or flexion.  Moreover, the July 2016 VA examiner reported that the Veteran had thumb and wrist pain and some giveaway weakness due to pain, with thumb extension and flexion as well as thumb adduction over the palm.  The July 2016 VA examiner also reported that the Veteran's right upper extremity had moderate intermittent pain and mild paresthesia and/or dysesthesias as well as mild numbness.  The Board also notes that the record is uniform in documenting the Veteran's subjective complaints of tingling/pain along the thumb.  

However, the VA examinations were uniform in also reporting that there was no muscle atrophy.  Moreover, the October 2014 VA examiner opined that the Veteran was intact to vibratory, positional, and mono-filament testing.  Likewise, the July 2016 VA examiner opined that sensation testing for light touch was normal, sensory testing was intact, and he had had a normal vibration, proprioception, light touch, and sharp/dull examination.  Furthermore, the July 2016 VA examiner opined that deep tendon reflexes were normal at 2+ and there was no evidence of a peripheral mono-neuropathy, radiculopathy, or polyneuropathy.  

Given the totality of evidence discussed above, the Board finds that a rating in excess of 20 percent for the right wrist neurological disability right wrist neurological disability is not warranted.  In this regard, the record is uniform in showing that the Veteran does not have complete paralysis.  Moreover, the Board finds that the totality of the adverse symptomatology attributed to the Veteran's neurological symptoms as seen at his VA examinations (i.e., some lost strength and pain) is best characterized as no more than mild incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8514; see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board also finds that since the severity of his adverse symptomatology was substantially the same at all times during the pendency of the appeal that the criteria for more than a 20 percent rating have not been met at any time during the pendency of the appeal and consideration of staged ratings are not warranted.  Fenderson; Hart.

In reaching this determination the Board acknowledges the Veteran's lay statements regarding his observable symptoms, such as right thumb pain and decreased wrist strength.  However, the Board finds more probative the expert opinions by the VA examiners as it relates to the severity of his service-connected right wrist neurological disability because medical professionals have greater expertise.  38 C.F.R. § 3.159; see also Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

b.  An Extraschedular Rating

In this regard, the Veteran told the June 2011 VA examiner that his right wrist disability caused him to miss 10 to 12 days of work in the last year.  Moreover, the Veteran reported that his right wrist disability caused him other problems at work because it interferes with typing on a computer keyboard.  Additionally, the June 2011 VA examiner opined that the Veteran could do activities of daily living but occasionally activities and work was limited because he has to do computer typing for long periods of time and the October 2014 VA examiner opined that the Veteran would have difficulty performing any occupation that required any repetitive use of the right wrist.

The Board remanded the issue of whether the Veteran was entitled to extraschedular rating for the orthopedic component of his right wrist disability in April 2016 pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The remand provided the Veteran an opportunity to present evidence is support of his claim that his disability caused marked impairment in employment or frequent periods of hospitalization.  

In April 2017, the Director, Compensation Service, opined as follows:

We have reviewed the claims file and the request to determine whether the veteran is entitled to extra-schedular evaluations under the provisions of 38 C.F.R. § 3.321(b)(1) for nerve injury with surgical scar of the right hand, rated 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8514, and for DeQuervain's first dorsal compartment extensor tendon synovitis of the right wrist, rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5215-5024. . . 

The evidentiary record fails to demonstrate an exceptional disability pattern for the service-connected wrist disabilities that renders application of the regular rating criteria as impractical.  Thun v. Peake, 22 Vet. App. 111 (2008).  The symptomatology of pain, limitation of motion, and subjective complaints of diminished sensation are explicitly listed under the regular rating criteria contained in the applicable diagnostic codes under §§ 4.71a and 4.124a.  

Accordingly, entitlement to extra-schedular evaluations under the provisions of § 3.321(b)(1) for the right wrist disabilities are denied. 

We have also considered whether the veteran is entitled to a combined effects extra-schedular evaluation based on the collective impact of his service-connected right wrist disabilities pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

The individual right wrist disabilities are appropriately rated under the diagnostic codes contained in the regular rating criteria.  There is no synergistic effect between the neurological and orthopedic components of the right wrist disabilities to create an exceptional or unusual disability picture and there is otherwise no collective impact of the service-connected disabilities to warrant a combined-effects extra-schedular evaluation. 

Accordingly, entitlement to a combined-effects extra-schedular evaluation pursuant to Johnson v McDonald for the service-connected right wrist disabilities is denied.  

Since the Board's remand, the United States Court of Appeals for Veterans Claims (Court) has decided the case of Doucette v. Shulkin, 28 Vet. App. 366 (2017), which held that an extraschedular rating was not warranted if the manifestations of the disability are contemplated by the rating criteria.  Indeed, while medical records show the Veteran's continued complaints and treatment for the orthopedic component of the Veteran's right wrist disability, he does not claim and the record does not show that it has caused any hospitalizations and as noted his symptoms are specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5215-5024 (2016).  Additionally, the record is negative for any objective evidence that it caused him to actually lose any time from work or even interfered with work not contemplated by the rating schedule despite the troubles identified by the June 2011 and the October 2014 VA examiners.  See Owen.  In this regard, the Board notes that the post-remand record does not show that the Veteran supported his claim while it was in remand status with lay statements from individuals that have first-hand knowledge of lost or diminished employment opportunities caused by his disability, employment records showing reduced wages and/or hours, and/or any other evidence regarding the impact his disability has on his employment.  Further, the Veteran notified the July 2016 VA examiner that, while he works in an administrative job, and he is able to type, write, and use the computer mouse normally with his right hand.  Lastly, the July 2016 VA examiner opined that his peripheral nerve condition did not impact his ability to work.  

Given the above record, the Board finds that the claims file does not show such an exceptional disability picture such that an extraschedular evaluation for the orthopedic component of the Veteran's right wrist disability is warranted.  A comparison between the level of severity and symptomatology of the Veteran's condition with the evidence found in the claims file shows that the 10 percent schedular rating already assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5215-5024 (2016) for the appellant' complaints of pain and lost motion reasonably describes his disability level and symptomatology.  Stated another way, the Board finds that nothing in the existing record shows that the orthopedic component of the Veteran's right wrist disability causes marked interference with employment or frequent periods of hospitalization beyond that which is already contemplated by the 10 percent schedular rating already assigned him under 38 C.F.R. § 4.71a.  See Shipwash, supra.  (Emphasis Added).

Accordingly, the Board finds that the claim for an extraschedular rating for the orthopedic component of the Veteran's right wrist disability must be denied.  38 C.F.R. 3.321.  This is true at all times during the pendency of the appeal.  See Hart; Fenderson.


ORDER

A rating in excess of 20 percent for the right wrist neurological disability is denied. 

An extraschedular rating for the orthopedic component of the Veteran's right wrist disability is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


